Citation Nr: 1137006	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 1, 2009 and 30 percent thereafter for a left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability based upon limitation of motion.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to a rating in excess of 10 percent for tension headaches as a residual of a traumatic brain injury (TBI).

5.  Entitlement to an initial compensable rating for a left knee disability based upon instability, effective April 7, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for an increased rating for a left shoulder disability, a left knee disability, a left ankle disability, and tension headaches.

A June 2009 rating decision issued by the same RO assigned a separate initial noncompensable rating for left knee instability, effective April 7, 2009.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the December 2009 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an increased rating for his left knee disabilities, a left ankle disability, and tension headaches as a residual of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  Prior to December 1, 2009, the Veteran's left shoulder disability manifested by internal rotation that was limited to 90 degrees with subjective complaints of pain and X-ray evidence of arthritis; the record was negative for ankylosis of the scapulohumeral articulation, limitation of arm motion to 25 degrees from the side, fibrous union of the humerus or additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

2.  Beginning on December 1, 2009, the Veteran's left shoulder disability manifested by ankylosis with abduction limited to 80 degrees, no internal rotation and subjective complaints of pain; the record was negative for unfavorable ankylosis of the scapulohumeral articulation with abduction that was limited to 25 degrees from the side or fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to December 1, 2009 and in excess of 30 percent thereafter for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321. 4.1-4.10, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§
 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez I, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Vazquez I decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with an October 2007 letter in which the RO notified him of what evidence was required to substantiate his claim for an increased rating for a left shoulder disability.  This letter told him what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  Thus, this letter met the duty to provide preadjudication notice to the Veteran in accordance with Pelegrini.

The October 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe how the Veteran's disability has gotten worse based upon personal knowledge and observations of the author.  It also notified the Veteran that he could submit statements from his current or former employers.  The remaining elements of proper Vazquez-Flores notice were proved in an August 2008 letter, after the initial adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini, supra.  This timing defect with regard to the August 2008 letter was cured by readjudication of the claim in a June 2009 SOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was cured by readjudication in an SSOC).  Moreover, the Veteran has not alleged prejudice with regard to this notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. 
§ 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and various private treatment records have been obtained.   The Veteran testified during his April 2011 hearing that he was not receiving current treatment for his disabilities.  He has been afforded multiple VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for the disability on appeal, he has not indicated that his symptoms have worsened since his last VA examination.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2011 hearing, the issues on appeal were identified.  The undersigned asked the Veteran questions regarding his current treatment and the symptoms of his left shoulder disability.  The record was held open for 30 days to allow the submission of evidence from the Veteran's employer.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As the record does not indicate that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of his claim.
Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's residuals of a left shoulder injury are rated under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  As the record shows that the Veteran is right handed, the criteria for the minor arm will apply when evaluating his disability.  Ankylosis of the scapulohumeral articulation for the minor arm that was favorable, with abduction to 60 degrees, and the ability to reach the mouth and head warrants a 20 percent rating.  Such ankylosis that was intermediate between favorable and unfavorable warrants a 30 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 40 percent rating.  A note to this Diagnostic Code indicates that ankylosis of the scapulohumeral articulation occurs when the scapula and humerus move as one.  Id.

The Veteran's left shoulder disability potentially implicates other Diagnostic Codes.  Under Diagnostic Code 5201, limitation of motion of the arm, limitation of minor arm motion at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  Limitation of arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

Under Diagnostic Code 5202, other impairment of the humerus, for the minor extremity, a 20 percent rating is warranted for malunion characterized as either a moderate or marked deformity. A 20 percent rating is also warranted for recurrent dislocation at the scapulohumeral joint with either infrequent episodes and guarding of movement only at the shoulder level, or frequent episodes and guarding of all arm movements. A 40 percent rating is warranted for fibrous union, a 50 percent rating is warranted for nonunion (false flail joint) and a 70 percent rating is warranted for loss of the humeral head (flail shoulder). 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, impairment of the clavicle or scapula, a 20 percent evaluation is warranted for the minor arm when there is nonunion of the clavicle or scapula with loose movement.  A 20 percent evaluation is also warranted for the minor arm when there is dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent evaluation is the highest available schedular evaluation under Diagnostic Code 5203.  Therefore it will not be considered because it is not favorable to the Veteran.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Left Shoulder Disability

The Veteran contends that he is entitled to a higher rating for his left shoulder disability due to the associated pain and weakness he experienced.

A November 2007 VA orthopedic examination reflects the Veteran's reports of daily left shoulder pain that was rated as "8/10" during the day and "10/10" in the morning.  This flare-up lasted 45 minutes.  He was right handed.  Physical examination revealed incision and arthroscopic portal scars but found the left shoulder to be otherwise normal without muscle wasting or atrophy.  Subacromial impingement sign was positive while sulcus sign and drop arm testing were negative.  There was no anterior or posterior shoulder instability present.  Forward flexion was from zero degrees to 90 degrees, abduction was from zero degrees to 110 degrees, external rotation was from zero degrees to 45 degrees and internal rotation was from zero degrees to 90 degrees.  Abduction was from zero degrees to 92 degrees with repetitive motion.  The Veteran complained of pain throughout the entire arc of motion in each plane and there was no apparent weakness, fatigability or loss of coordination following repetitive motion.  An October 2007 VA X-ray found multiple metallic attachment devices in the region of the upper left humerus and glenoid and some mild irregularity of the articular surface of the left glenoid suggesting degenerative changes.  An assessment of left shoulder status-post Bankart procedure with subacromial impingement syndrome was made following this physical examination.

A December 1, 2009 VA orthopedic examination reflects the Veteran's reports of marked reduction in range of motion and constant, daily pain that was rated as "10/10."  He was unable to use his left arm to do any type of work as he was unable to lift more than six pounds and had received physical therapy with very minimal relief.  The October 2007 VA X-ray demonstrating metallic attachments in the upper left humerus and glenoid was related to a previous surgery.  Physical examination revealed tenderness to palpation of the musculature around the shoulder joint as well as a healed anterior scar.  Flexion and abduction were to 80 degrees with marked pain.  External rotation was to 45 degrees with marked pain.  There was no internal rotation or adduction and he had "essentially no repetitive motion."  Grip strength was weak and there was no resistive strength.  Following this examination and a review of the Veteran's claims file, impressions included a previous arthroscopic surgery of the left shoulder, an anterior capsular shift of the left shoulder with repair for left shoulder instability, marked pain secondary to surgery and marked decrease in range of motion secondary to surgery.

During an April 2011 hearing, the Veteran testified that he had difficulty lifting his left shoulder due to pain.  He fatigued easily, had a lack of endurance and lost strength in that shoulder.  He had regular shoulder pain and pain with movement.  He was not receiving treatment for this disability.  He treated his shoulder pain with prescription medication.  The Veteran's brother testified that the Veteran's quality of life had declined as he was no longer able to play football.

A rating in excess of 20 percent for the Veteran's left shoulder disability for the period prior to December 1, 2009 would require limitation of arm motion to 25 degrees from the side, intermediate scapulohumeral articulation ankylosis or fibrous union of the humerus.  The November 2007 VA examination found internal rotation to be to 90 degrees.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during this examination, and there is no indication that the Veteran's subjective reports of left shoulder pain caused functional loss sufficient to warrant a higher disability rating. See 38 C.F.R. § 4.40; DeLuca, supra.   The clinical evidence from this period was negative for ankylosis and the November 2007 physical examination suggests that the Veteran retained significant range of motion.  An October 2007 X-ray did not demonstrate fibrous union of the humerus.  The Veteran has not alleged suffering from ankylosis or fibrous union of the humerus during this appellate period.  A rating in excess of 20 percent prior to December 1, 2009 for this left shoulder disability is therefore not warranted.  38 C.F.R. § 4.71a. Diagnostic Codes 5200-5202.

A rating in excess of 30 percent for the Veteran's left shoulder disability for the period beginning on December 1, 2009 would require unfavorable ankylosis of the scapulohumeral articulation with abduction that was limited to 25 degrees from the side or fibrous union of the humerus.  The Veteran does not have unfavorable ankylosis of his left shoulder and as a result, a higher rating under Diagnostic Code 5200 is not warranted.  The December 2009 VA examination found the Veteran's abduction to be to 80 degrees and that there was no internal rotation.  Although the VA examiner also found that there was "essentially no repetitive motion," consideration of the Deluca criteria is not warranted as 30 percent is the highest rating available under Diagnostic Code 5201, limitation of motion of the arm.  The DeLuca factors are not applicable when the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion.  See Johnston, 10 Vet. App. at 84-5.  The clinical evidence does not establish, and the Veteran has not alleged, fibrous union of the humerus.  Therefore a higher evaluation is not warranted under Diagnostic Code 5202.  A rating in excess of 30 percent beginning on December 1, 2009 for this left shoulder disability is therefore not warranted under any of the potentially applicable Diagnostic Codes.  38 C.F.R. § 4.71a. DCs 5200-5203.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by the holding in Schafrath.  The Board has found no section that provides a basis upon which to assign a higher disability rating.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not further stage his rating.  Hart, 21 Vet. App. at 505.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left shoulder disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's left shoulder disability has manifested by limitation of motion and associated functional limitations, which are adequately described in the rating schedule by Diagnostic Code 5200.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has reported working as a computer technician throughout the course of this appeal.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

ORDER

Entitlement to a rating in excess of 20 percent prior to December 1, 2009 and 30 percent thereafter for a left shoulder disability is denied.


REMAND

During an April 2011 hearing, the Veteran testified that he had received treatment for his left knee and left ankle disabilities from "Dr. Valta" prior to approximately 2009.  Such records are not contained in the claims file, however, the Board notes that there may have been an error in transcribing the name identified as the Veteran's private treatment provider.     

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  On remand, the Veteran should be asked to specifically identify this private provider and the identified records should be obtained if they are not located in the claims file.

During an April 2011 hearing, the Veteran further testified that his left knee disability had deteriorated over the past year in that his motion was more restricted and that he experienced daily instability.  He further testified that he was unable to flex his ankle.  The December 2009 VA orthopedic examination found that the Veteran was able to dorsiflex is left ankle and the April 2009 VA orthopedic examination found the Veteran's left knee to be stable; these were the most recent VA examinations conducted for the instant disabilities.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened left ankle and left knee disabilities, a new orthopedic examination is required.

The Veteran is service connected for tension headaches as a residual of a TBI based upon an in-service incident in which was struck in the head while playing football.  This disability had previously been rated under the diagnostic code for migraine headaches as the Veteran had not been diagnosed with multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, DC 8045 (2008).  A November 2007 VA examiner noted an impression of "post-traumatic migraine headaches with moderate disability with progression" and indicated that the "course of this problem" began following an in-service trauma to the head.  

The protocol for TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

The Veteran's claim for an increased rating for tension headaches was filed prior to October 2008 and therefore both the prior and amended diagnostic criteria must be considered.  The Veteran's last VA neurological examination was conducted in November 2007, prior to the diagnostic criteria revisions, and does not contain sufficient information to rate the Veteran under the revised diagnostic criteria.  A new VA examination is therefore required.

The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should ask the Veteran to specifically identify the private physician who treated him for his service connected left knee and left ankle disabilities as identified during the April 2011 hearing.  An appropriate authorization to obtain all records should also be completed.

All records and responses received should be associated with the claims file.  Notify the Veteran of any records that could not be obtained, and of the efforts to obtain them.

2.  Following the completion of the above-listed development, the RO/AMC should arrange for the Veteran to undergo a VA orthopedic examination to determine the current nature and severity of his service connected left knee disorder. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the left knee and whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of the left knee.  Further, the examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

3.  Following the completion of the development listed in item number one, the RO/AMC should arrange for the Veteran to undergo a VA orthopedic examination to determine the current nature and severity of his service connected left ankle disorder. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the left ankle and whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has ankylosis of the left ankle, tarsal joint or subastraglar joint.  Further, the examiner should note whether there was malunion of the os calcis or astragalus.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

4.  The RO/AMC should arrange for the Veteran to undergo a VA neurological examination to determine the current nature and severity of his service connected tension headaches as a residual of a TBI.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate the degree to which the Veteran's tension headaches as a residual of a TBI is manifest by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should also determine all of the current manifestations of the Veteran's tension headaches, including the frequency of any prostrating attacks he may suffer.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in this remand.

6.  If any benefit for which an appeal has been perfected remains denied, the AOJ should issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


